Citation Nr: 0118016	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  98-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic obstructive pulmonary disease for the period prior to 
June 16, 1999.

4.  Entitlement to an evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease for the period 
beginning June 16, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1950 to 
June 1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
March 2001, a hearing was held at the RO before the 
undersigned member of the Board.  A transcript of the hearing 
has been associated with the claims folder.


REMAND

The veteran contends that his service-connected chronic 
obstructive pulmonary disease warrants a higher disability 
evaluation.  He says his respiratory problem causes 
significant fatigue.  He states that he is unable to climb 
stairs and that he is only capable of walking short 
distances.  He says he was forced to retire because of his 
chronic obstructive pulmonary disease.  The veteran further 
maintains he was diagnosed with hypertension shortly after 
his service discharge.  He believes service connection for 
hypertension is therefore warranted.  He also asserts that 
his heart disorder was caused by his service-connected 
chronic obstructive pulmonary disease.  He submitted a July 
1999 statement from B. Nakhleh, M.D., to support his claim.  
Therein, Dr. Nakhleh stated that the veteran's diagnosed left 
atrial enlargement was directly related to his chronic 
obstructive pulmonary disease.

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2000).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This liberalizing law is 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

As discussed above, Dr. Nakhleh submitted an opinion in July 
1999 that stated that the veteran's left atrial enlargement 
is directly related to his chronic obstructive pulmonary 
disease.  A similar opinion was received from Dr. Nakhleh in 
January 2000.  However, in a report dated in August 1999, a 
VA cardiology examiner stated that the veteran's left atrial 
enlargement was not secondary to chronic obstructive 
pulmonary disease but, instead, was a result of his 
hypertension, which was also not secondary to chronic 
obstructive pulmonary disease.  Neither Dr. Nakhleh nor the 
VA examiner adequately supported the reported opinions.  
Therefore, the veteran should be provided another VA 
examination to determine the etiology of his diagnosed left 
atrial enlargement and hypertension.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

The Board also notes that the veteran and his wife have 
testified that he was diagnosed with hypertension shortly 
after his service discharge.  The veteran is unsure as to 
whether the records from his post-service treatment in the 
1950s are still available.  However, he also says he has made 
no attempt to obtain those records.  In order to comply with 
the duty to assist under the VCAA, the RO should assist the 
veteran in obtaining all medical records pertaining to the 
treatment of his hypertension.

Finally, the Board notes that during the pendency of the 
veteran's claim for a higher initial evaluation for chronic 
obstructive pulmonary disease, the criteria for evaluating 
respiratory disorders were revised.  Under the criteria set 
forth under the new Diagnostic Code 6604 (chronic obstructive 
pulmonary disease), determinations must be made as to the 
percent of predicted value of FEV-1; or the percent ratio of 
FEV-1 to FVC (FEV-1/FVC); or the percent of predicted value 
of Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)).  Consideration for a 
disability rating in excess of 60 percent also requires the 
determination of the maximum oxygen consumption (with 
cardiorespiratory limit).  The report of VA pulmonary 
function studies performed in October 1999 does not include 
the percent of predicted DLCO(SB) or the maximum oxygen 
consumption (with cardiorespiratory limit).  In Massey v. 
Brown, 7 Vet. App. 204, 208 (1994), the U.S. Court of Appeals 
for Veterans Claims (Court) stressed that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  As such, the 
veteran should be afforded another VA pulmonary examination 
with the appropriate pulmonary function studies.

In view of the foregoing, the Board finds that additional 
development is necessary.  Accordingly, the case is REMANDED 
to the RO for the following action:

1.  The RO should advise the veteran that he may 
submit additional medical evidence (to include a 
more detailed opinion from Dr. Nakhleh) which 
would help to establish an etiological 
relationship between his current left atrial 
enlargement and/or hypertension, and his military 
service or his service-connected chronic 
obstructive pulmonary disease.

2.  The RO should request that the veteran submit 
the names, addresses and approximate dates of 
treatment or evaluation for all VA and non-VA 
medical care providers who treated him for left 
atrial enlargement, hypertension, or any other 
cardiovascular disorder since his service 
discharge.  The RO should also request that the 
veteran submit the names and addresses for all VA 
and non-VA medical care providers who have treated 
or evaluated him in recent years for his service-
connected chronic obstructive pulmonary disease.  
After securing any necessary releases, the RO 
should attempt to obtain a copy of all indicated 
records and permanently associate them with the 
claims file.  

3.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and his representative 
of this and request them to provide a copy of the 
outstanding medical records.

4.  Upon completion of the above development, the 
RO should schedule the veteran for a VA 
examination by a physician with appropriate 
expertise to determine the extent and etiology of 
any currently present heart disorder and 
hypertension.  The veteran should be notified of 
the date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand and any additional evidence secured, 
must be made available to and reviewed by the 
examiner.  All necessary testing should be 
conducted.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to the 
veteran's hypertension and with respect to 
each currently present heart disorder, as to 
whether it is at least as likely as not that 
the disorder is etiologically related to 
service or was caused or chronically worsened 
by the service-connected chronic obstructive 
pulmonary disease.  With respect to any such 
disorder(s) the examiner believes was (were) 
aggravated by the chronic obstructive 
pulmonary disease, the examiner should 
attempt to identify the extent of disability 
due to aggravation.  The rationale for all 
opinions expressed must also be provided.

5.  The RO should also schedule the veteran for a 
VA pulmonary examination to determine the current 
extent of impairment from the service-connected 
chronic obstructive pulmonary disease.  The 
veteran should be notified of the date, time, and 
place of the examination in writing.  The claims 
folder, to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner.  A 
pulmonary function study should be administered, 
and specifically provide values for FEV-1, FEV-
1/FVC, and DLCO(SB).  Those values should be 
expressed as a percentage of predicted values.  
The examiner should also state the maximum oxygen 
consumption with cardiorespiratory limit.  The 
examiner should also provide an opinion concerning 
the impact of the disability on the veteran's 
ability to work.  The rationale for all opinions 
expressed must also be provided.

6.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

7.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist provisions 
of the VCAA. 

8.  Then, the RO should readjudicate the 
claims for service connection for heart 
disability and hypertension on direct and 
secondary bases and readjudicate the claim for 
a higher initial evaluation for chronic 
obstructive pulmonary disease.  If any of 
these claims are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and afford 
the veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 





Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


